DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on August 16, 2022. The application contains claims 1-15: 
Claims 1, 7, 8, 14, and 15 are amended
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on August 16, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Specification
	The following amendments to paragraph [0061] of the specification are confusing:
“The output unit 15 outputs a combination including the data item relating to the effect of the agent 100 and including at least one of the data item relating to the effect and the data item relating to the acquisition of information.”
It is unclear what “a combination” includes because the second underlined portion of “the data item relating to the effect” appears to mean the same thing as the first underlined portion of “the data item relating to the effect of the agent 100”. As a result, the objection to the specification is maintained.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejections to claims 7 and 14 are withdrawn.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new rationale. 
Please refer to the updated 35 U.S.C. 102 rejections as set forth below for details.

Specification
The disclosure is objected to because of the following informalities:
In the following excerpt of paragraph [0061]:
“The output unit 15 outputs a combination including the data item relating to the effect of the agent 100 and including at least one of the data item relating to the effect and the data item relating to the acquisition of information.”  
It is unclear what “a combination” includes because the second underlined portion of “the data item relating to the effect” appears to mean the same thing as the first underlined portion of “the data item relating to the effect of the agent 100”.
Appropriate correction is required.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
Claims 1, 8, and 15 each recite “contents of recognition” in lines 5, 3, and 4, respectively. The specification does not appear to provide any antecedent basis for this element. As a result, this element cannot be properly interpreted.
Claim 1 recites “appearance frequency” in lines 12-13. The specification does not appear to provide any antecedent basis for this element. For purposes of prior art application, this element is interpreted to mean “appearance tendency” as recited in the equivalent claims 8 and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The 2019 PEG guidance for subject matter eligibility is applied in the following analyses:

At Step 1
The inventions of claims 1-15 are directed to the statutory categories of a manufacture (claims 1-7), a process (claims 8-14), and a machine (claim 15). Thus, the claimed invention is directed to statutory subject matter.

At Step 2A, Prong One
Claims 1, 8, and 15 recite abstract ideas in the following limitations:
“classifying a plurality of data items ... into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents”. Categorizing data items into different groups based on the difference of their respective data sources can be practically performed in the human mind. 
“converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule”. In paragraphs [0058]-[0059], the specification discusses converting multiple data items into one. This can be accomplished by calculating a mean or sum, and calculating a mean or a sum of a group of data items, e.g., two, can be practically performed in the human mind. 
“identifying a combination of the data items having an appearance frequency equal to or higher than a predetermined value in the outputted data resulting from the data items converted at the converting”. Evaluating data items having a frequency equal to or greater than a specific value can be practically performed in the human mind.

At Step 2A, Prong Two 
This judicial exception is not integrated into a practical application because the claims recite the additional elements of:
“indicating at least one of attributes, contents of recognition and behavior contents of each of agents included in outputted data output by carrying out a simulation using a plurality of agents” generally links the use of the judicial exception to a particular technological environment or field of use. In the specification, paragraphs [0003]-[0004] and [0011] discuss the simulation outputted data is merely data for this specific field of “people flow simulations”. See MPEP 2106.05(h).
“a processor” and “by a processor” constitute a high-level recitation of a generic computer components and represent mere instructions to apply on a computer, see MPEP 2106.05(f).

Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

At Step 2B
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the additional elements constitute a high-level recitation of a generic computer components which represent mere instructions to apply on a computer and generally linking the use of the judicial exception to a particular technological environment or field of use relating to simulation. As per MPEP 2106.05(II), at Step 2B the conclusions for these additional elements under MPEP §§ 2106.05(a) - (c), (e) (f) and (h) from Step 2A Prong One are carried over and they do not provide significantly more. There are no additional elements from Step 2A Prong One considered to be insignificant extra-solution activity per MPEP § 2106.05(g) that require re-evaluation.
Even when considered in combination, these additional elements do not provide an inventive concept or significantly more.
Therefore, claims 1, 8, and 15 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Dependent claims 2 and 9 each recite an additional element specifying the outputted data within the “classifying” limitation is log data satisfying a condition. Because determining if it satisfies a condition can be done mentally, claims 2 and 9 each recite abstract ideas.
Dependent claims 3-5 and 10-12 each recite abstract ideas elaborating on the further details of the “converting” in the independent claims 1 and 8 that are still mentally performable.
Dependent claims 6 and 13 each recite an additional element “execute outputting the identified combination of the data items”. This additional element appears to be insignificant extra-solution activity such as mere data outputting in Step 2A Prong Two analysis, see MPEP 2106.05(g). In Step 2B analysis, this additional element is well understood, routine, and conventional under 2106.05(d)(ii) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, …OIP Techs., Inc., v. Amazon.com, Inc., … (sending messages over a network); buySAFE, Inc. v. Google, Inc., … (computer receives and sends information over a network);
Dependent claims 7 and 14 that depend on claim 6 and 13, respectively, each recite additional elements that relate to field of use (in relation to the simulation data) and further details of the outputting. 
Dependent claims 2-7 and 9-14 either further elaborate on the abstract idea recited in claims 1 and 8 or recite additional elements that do not integrate the abstract ideas into a practical application. Dependent claims 2-7 and 9-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception recited in claims 1, 8, and 15. 
Therefore, dependent claims 2-7 and 9-14 are also rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Fletcher et al. (US 20170046374 A1).

With regard to clam 1,
	Fletcher teaches
a non-transitory computer-readable recording medium having stored therein a program that causes a computer (Fig. 2; [0321]: computing machine) to execute a process comprising: 
classifying a plurality of data items indicating at least one of attributes, contents of recognition and behavior contents of each of agents included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1; [0313]-[0314]; [0320]: group machine data or events based on entity definition and perform actions on each group to produce KPIs, wherein machine data or events correspond to “data items”, entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”; an event is associated with an entity via entity definitions and can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data, wherein the entity and the certain point in time associated with an event are examples of "attributes". [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([1456]; [0681]: transform identified per-entity KPI values into the statistical metric of a mean, median, or mode average value, wherein a user-selected statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”); and 
identifying a combination of the data items having an appearance frequency equal to or higher than a predetermined value in the outputted data resulting from the data items converted at the converting ([0722]: determine that the KPI for Avg CPU Load pertaining to one of the entities (e.g., Entity-3) satisfies the threshold by being equal to 80%, wherein the KPI threshold corresponds to “a predetermined value” and the determination results from the Avg statistic calculation, i.e., “converting”. [0823]-[0824]: Fig. 34AE illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”).

With regard to clam 2,
	Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the outputted data is log data on the agents having behavior in the simulation satisfying a predetermined condition ([0310]: machine data may be log data; [0306]: groups satisfying a precondition, wherein the precondition corresponds to “a predetermined condition”. The machine data indicates performance “behavior” of each machine, i.e., “agent”).

With regard to clam 3,
Fletcher teaches 
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items included in the group resulting from the classifying based on a rule corresponding to the model elements of the group ([0681]: calculate a statistic by applying a statistical function to the value(s) from the field (e.g., cpu_load_percent 2513), wherein applying the statistical function to the field cpu_load_percent corresponds to “a rule” with the field corresponding to “the model elements of the group”).

With regard to clam 4,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items included in the group into one data item ([0681]: and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “one data item” after processing a group of data items).

With regard to clam 5,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, wherein the converting includes converting the data items resulting from conversion into a value corresponding to a cluster obtained by clustering ([0761]: the average of the average cpu_load_percent of all entities in the service results in a single value, "Medium" or "High", to represent an overall state of the KPI, wherein each of "Medium" and "High" corresponds to “a cluster”).

With regard to clam 6,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 1, further causing the computer to execute outputting the identified combination of the data items (Fig. 34AE: the graph illustrates identified machine data points that satisfy the KPI threshold, which corresponds to visually “outputting the identified combination of the data items”).

With regard to clam 7,
Fletcher teaches
the non-transitory computer-readable recording medium according to claim 6, wherein the data items resulting from conversion are each any one of a data item relating to an effect of the agents to an environment in the simulation, a data item relating to acquisition of information by the agents from the environment, and a data item relating to predefinition on the agents ([0761]: the converted values, "Medium" and "High", each represent an overall state of the KPI, which corresponds to “an effect” of the particular group of entities to the IT environment), and 
the outputting includes outputting the combination including the data item relating to the effect and at least one of the data item relating to the predefinition of data and the data item relating to the acquisition of information (Fig. 34AE: the graph identifies the identified machine data points that satisfy the KPI threshold, which corresponds to both “the effect” of a particular group of entities to the IT environment and the data).

With regard to clam 8,
	Fletcher teaches
an analysis method ([0303]-[0306]: method) comprising: 
classifying a plurality of data items indicating at least one of attributes, contents of recognition and behavior contents of each of agents included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1; [0313]-[0314]; [0320]: group machine data or events based on entity definition and perform actions on each group to produce KPIs, wherein machine data or events correspond to “data items”, entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”; an event is associated with an entity via entity definitions and can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data, wherein the entity and the certain point in time associated with an event are examples of "attributes". [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”), by a processor ([1693]-[1694]: a processing device ( processor) 7802); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([1456]; [0681]: transform identified per-entity KPI values into the statistical metric of a mean, median, or mode average value, wherein a user-selected statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”), by the processor; and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the data items converted at the converting ([0722]: determine that the KPI for Avg CPU Load pertaining to one of the entities (e.g., Entity-3) satisfies the threshold by being equal to 80%, wherein the KPI threshold corresponds to “a predetermined value” and the determination results from the Avg statistic calculation, i.e., “converting”. [0823]-[0824]: Fig. 34AE illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”), by the processor.

With regard to clam 9,
	Fletcher teaches
the analysis method according to claim 8, wherein the outputted data is log data on the agents having behavior in the simulation satisfying a predetermined condition ([0310]: machine data may be log data; [0306]: groups satisfying a precondition, wherein the precondition corresponds to “a predetermined condition”. The machine data indicates performance “behavior” of each machine, i.e., “agent”).

With regard to clam 10,
Fletcher teaches 
the analysis method according to claim 8, wherein the converting includes converting the data items included in the group resulting from the classifying based on a rule corresponding to the model elements of the group ([0681]: calculate a statistic by applying a statistical function to the value(s) from the field (e.g., cpu_load_percent 2513), wherein applying the statistical function to the field cpu_load_percent corresponds to “a rule” with the field corresponding to “the model elements of the group”).

With regard to clam 11,
Fletcher teaches
the analysis method according to claim 8, wherein the converting includes converting the data items included in the group into one data item ([0681]: and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “one data item” after processing a group of data items).

With regard to clam 12,
Fletcher teaches
the analysis method according to claim 8, wherein the converting includes converting the data items resulting from conversion into a value corresponding to a cluster obtained by clustering ([0761]: the average of the average cpu_load_percent of all entities in the service results in a single value, "Medium" or "High", to represent an overall state of the KPI, wherein each of "Medium" and "High" corresponds to “a cluster”).

With regard to clam 13,
Fletcher teaches
the analysis method according to claim 8, further comprising outputting the identified combination of the data items (Fig. 34AE: the graph illustrates identified machine data points that satisfy the KPI threshold, which corresponds to visually “outputting the identified combination of the data items”), by the processor.

With regard to clam 14,
Fletcher teaches
the analysis method according to claim 13, wherein the data items resulting from conversion are each any one of a data item relating to an effect of the agents to an environment in the simulation, a data item relating to acquisition of information by the agents from the environment, and a data item relating to predefinition on the agents ([0761]: the converted values, "Medium" and "High", each represent an overall state of the KPI, which corresponds to “an effect” of the particular group of entities to the IT environment), and 
the outputting includes outputting the combination including the data item relating to the effect and at least one of the data item relating to the predefinition of data and the data item relating to the acquisition of information (Fig. 34AE: the graph identifies the identified machine data points that satisfy the KPI threshold, which corresponds to both “the effect” of a particular group of entities to the IT environment and the data).

With regard to clam 15,
	Fletcher teaches
an analyzing apparatus ([0002]: system) comprising a processor ([1693]-[1694]: a processing device ( processor) 7802) that executes a process comprising: 
classifying a plurality of data items indicating at least one of attributes, contents of recognition and behavior contents of each of agents included in outputted data output by carrying out a simulation using a plurality of agents into a plurality of groups based on difference between model elements of data output sources of the respective data items in the agents (Abstract; [0306]; Fig. 1; [0313]-[0314]; [0320]: group machine data or events based on entity definition and perform actions on each group to produce KPIs, wherein machine data or events correspond to “data items”, entity corresponds to “agents”, and entity definition, which recognizes and differentiates entities, corresponds to “model elements of data output sources”; an event is associated with an entity via entity definitions and can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data, wherein the entity and the certain point in time associated with an event are examples of "attributes". [0895]-[0896]: generate simulated data for entities and use it as training data, i.e., “data output by carrying out a simulation using a plurality of agents”); 
converting the data items included in a group having a plurality of data items out of the groups into a smaller number of data items than a number of data items included in the group based on a predetermined rule ([1456]; [0681]: transform identified per-entity KPI values into the statistical metric of a mean, median, or mode average value, wherein a user-selected statistical function corresponds to “a predetermined rule”, and any of the list of statistical functions, e.g. average, count, count of distinct values, maximum, mean, minimum, sum, etc. will result in “a smaller number of data items”. The statistic calculation is an action performed on an identified group thus “converting the data items included in a group …”); and 
identifying a combination of the data items having an appearance tendency equal to or higher than a predetermined value in the outputted data resulting from the data items converted at the converting ([0722]: determine that the KPI for Avg CPU Load pertaining to one of the entities (e.g., Entity-3) satisfies the threshold by being equal to 80%, wherein the KPI threshold corresponds to “a predetermined value” and the determination results from the Avg statistic calculation, i.e., “converting”. [0823]-[0824]: Fig. 34AE illustrates machine data points that satisfy the KPI threshold, wherein the data points on the graph correspond to “a combination of the data items”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168